Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1-25 have been reviewed and are addressed below.  

Response to Amendment/Arguments
Applicant’s amendments filed on 11-24-21 has been entered and are addressed below.
The double patenting is maintained since there was no terminal disclaimer filed.
With respect to applicant’s arguments regarding the 101 rejection, applicant argues that the amendments clarify that the processor is configured to receive a transfer request from the authenticated user that includes a time-limited consent to release the set of electronic health records  and cause the personal health related information to be wirelessly transmitted to the device configured to process healthcare related information responsive to the transfer request and in accordance with the time limited consent, specifically that this recite a practical application. Examiner respectfully disagree. These limitation fall under certain methods of human activity, specifically managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) since the authentication process and the transmitting of the data in the limited time is akin to following rules or instructions.
Applicant argues that the certain elements of the claims are not merely incidental or token addition to the claims and that it interacts in a non-generic manner to authenticated the owner of the electronic healthcare records. Examiner respectfully disagree. The step of  “establish wireless communication….”, is a generic method of transferring data (e.g. email from wireless laptop to smartphone).
With respect to arguments regarding the prior art, it is moot in view of applicant’s amendments to the claims and are addressed below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10535020. Although the claims at issue are not identical, they are not patentably distinct from each other because they use similar language to claim common subject matter, for example, use the electronic credential to access the set of electronic healthcare records. OR
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-67, and 30 of U.S. Patent No. 10535020. Although the claims at issue are not identical, they are not patentably distinct from each other because they use similar language to claim common subject matter, for example, cause the set of electronic healthcare records to be transferred to the system operated by the healthcare provider responsive to a request received from the authenticated user to release the set of electronic healthcare record to the healthcare provider.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 25, and 30 of U.S. Patent No. 10789555. Although the claims at issue are not identical, they are not patentably distinct from each other they use similar language to claim common subject matter, for example, cause the set of electronic healthcare records to be transferred to the system operated by the healthcare provider responsive to a request received from the authenticated user to release the set of electronic healthcare record to the healthcare provider.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-23 are drawn to a device, method and computer readable medium, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 13 and 23 recite “an electronic credential that uniquely associates with an individual who owns personal health related information”, “use the electronic credential to authenticate a user as the individual who owns the personal health related information”, “use the electronic credential to access the set of electronic healthcare records”, “cause the personal health related information to be wirelessly transmitted…to a request received from the authenticated user”, “the request including 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “device”, “processor”, “electronic medical record”, “portable computing device”, “system”, “repository”, “non-transitory computer readable medium”, which are additional elements that are recited at a high level of generality (e.g., the “processor” performs a pattern identification analysis through no more than a statement that said processor is “configured” to perform said patter identification analysis) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations 
The claims recite the additional element of “establish wireless communication….”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
paragraph 83 states that "the apparatus 600 may be a portable or non-portable computing device, having a processor 604 and non-transitory storage 606 in which an agent or software may be installed that includes one or more modules”.  Additionally paragraph 23 recites “the transceiver 110 may provide a wireless interface and transmit and receive radio signals through an antenna 116, wherein a proprietary or standardized signaling protocol such as IEEE802.11, Wi-Fi, WiMAX, CCDMA, WCDMA, Bluetooth, etc.  The transceiver 110 and antenna 1156 may enable the device to communicate as radio frequency identification device (RFID) device”.
The claims recite the additional element of “establish communication….”, which are considered limitations directed to insignificant extra-solution activity that does not 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-12, 14-12 and 24-25 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hinkamp (2011/0288874) in view of Experton (2012/0232929)
With respect to claim 1 Hinkamp teaches a device for controlling health records exchange comprising: 
an electronic credential that uniquely associated a portable computing device with an individual who owns personal health related information stored in the portable device (Hinkamp paragraph 60 “Similar to the medical data stored on the portable device 104, the additional medical data on the server may also be stored in the multi-level security structure, which requires biometric authentication to access. For example, when the server 114 receives an access request from the portable device 104, the biometric identifier in the access request is examined and compared with those stored in the database 84. If a match is found for a particular user profile, the request is granted and the medical data associated with that user profile is open to download or update. The system allows multiple persons to access the same patient's medical data on different security levels, depending on the security level assigned to the biometric identifier”);
access apparatus comprising a portable computing device uniquely associated with a user (Hinkamp “Similar to the medical data stored on the portable device 104, the additional medical data on the server may also be stored in the multi-level security structure, which requires biometric authentication to access. For example, when the server 114 receives an access request from the portable device 104, the biometric identifier in the access request is examined and compared with those stored in the 
use the electronic credential to authenticate an identification of the user of the portable computing device as the individual who owns the personal health related information (Hinkamp paragraph 36 “The portable device can then receive the biometric identifier of the person who is entering the data on the portable device so that this person different from the patient can be authenticated and allowed to access the patient's healthcare data, when the patient is unable or unavailable to provide his/her own biometric identifier.”); 
use the electronic credential to access the personal health related information (Hinkamp paragraph 49 “The data are stored in a secure fashion so that the biometric authentication is required to access the data”);
establish wireless communication between the portable computing device and a device configured to process healthcare related information (Hinkamp claim 1 teaches “establishing a communications link between the terminal device and a server that maintains at least a part of the medical record that complements the part of the medical record maintained at the terminal device such that a combination of the parts of the medical record maintained at the terminal device and at the server provides a copy of the medical record of the animal; comparing the collected biometric information to biometric information maintained as part of the medical record in order to determine 
cause the personal health related information to be wirelessly transmitted to the device configured to process healthcare related information responsive to a request received form the authenticated user (Hinkamp paragraphs 36 “The portable device can then receive the biometric identifier of the person who is entering the data on the portable device so that this person different from the patient can be authenticated and allowed to access the patient's healthcare data, when the patient is unable or unavailable to provide his/her own biometric identifier” and 60 “when the server 114 receives an access request from the portable device 104, the biometric identifier in the access request is examined and compared with those stored in the database 84. If a match is found for a particular user profile, the request is granted and the medical data associated with that user profile is open to download or update. The system allows multiple persons to access the same patient's medical data on different security levels, depending on the security level assigned to the biometric identifier”).
Hinkamp does not explicitly teach the request including a time-limited consent of the authenticated user to release the personal health-related information for transmission to the device configured to process healthcare-related information.

One of ordinary skill in the art would have found it obvious at the time of invention to combine the teachings of Hinkamp with the teachings of Experton with the motivation of establishing a secure link between the devices (Experton paragraph 39).
Claim 13 is rejected as above.
Claim 23 is rejected as above.


With respect to claim 2 Hinkamp teach the apparatus of claim 1, wherein the portion of the information is delivered by the portable computing device through a Bluetooth connection (Hinkamp paragraph 51). 

With respect to claim 3 Hinkamp teaches the apparatus of claim 1, wherein the portion of the information is delivered by the portable computing device through a wireless network (Hinkamp paragraph 51).

With respect to claim 4 Hinkamp teaches the apparatus of claim 1, wherein the portable computing device comprises one or more of a wireless telephone, a smart phone and a tablet computer and wherein the agent is configured to retrieve the 
Claim 16 is rejected as above.

With respect to claim 5 Hinkamp teaches the apparatus of claim 1, wherein the portion of the information to be delivered to the computing device operated by the healthcare provider after an acceptance is received from the computing device operated by the healthcare provider (Hinkamp paragraph 36). 
Claim 26 is rejected as above.

With respect to claim 6 Hinkamp teaches the apparatus of claim 1, wherein the portion of the information is delivered using a server communicatively coupled to the portable computing devices uniquely associated with the user and the computing device operated by the healthcare provider (Hinkamp paragraph 36). 
Claim 17 is rejected as above.

With respect to claim 7 Hinkamp teach the apparatus of claim 1, wherein the portion of the information delivered to the computing device of the healthcare provider is encrypted (Hinkamp paragraph 53).
Claim 18 is rejected as above.

With respect to claim 8 Hinkamp teach the apparatus of claim 1, wherein the agent is configured to cause other information to be electronically delivered to the computing device operated by the healthcare provider (Hinkamp paragraph 36). 
Claim 19 is rejected as above.

With respect to claim 9 Hinkamp teach the apparatus of claim 8, wherein the other information comprises electronic health records of the user that are maintained by the portable computing device (Hinkamp paragraph 33). 
Claim 20 is rejected as above.

With respect to claim 10 Hinkamp teach the apparatus of claim 9, wherein the electronic health records maintained by the portable computing device are encrypted using encryption keys uniquely associated with the user (Hinkamp paragraph 49). 

With respect to claim 11 Hinkamp teach the apparatus of claim 1, wherein the portion of the information delivered to the computing device of the healthcare provider, the healthcare provider and a time of delivery are selected based on consent provided by the user (Hinkamp paragraphs 63-64). 

With respect to claim 12 Hinkamp teach the apparatus of claim 1, wherein the agent is configured to authenticate the identification of the user using a biometric measurement (Hinkamp paragraph 28). 
Claim 22 is rejected as above.

With respect to claim 23 Hinkamp teach the method of claim 21, further comprising updating healthcare records other than the selected healthcare records using information received from the healthcare provider or the user, wherein the information identifying the user identifies the user as a record holder associated with the selected healthcare records (Hinkamp paragraphs 35 and 42). 

With respect to claim 24 Hinkamp teach the method of claim 21, further comprising creating new healthcare records using information received from the healthcare provider or user, wherein the information identifying the user identifies the user as a record holder associated with the selected healthcare records (Hinkamp paragraph 29). 

With respect to claim 25 Hinkamp teach the method of claim 21, wherein the selected healthcare records comprise records retrieved from at least one provider source and a payer source (Hinkamp paragraph 39). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626